Citation Nr: 0207629	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  00-01 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUES

1. Entitlement to service connection for residuals of a head 
injury.

2. Entitlement to service connection for a seizure disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from July 8 to December 24, 
1969.

This appeal came to the Board of Veterans' Appeals (Board) 
from a March 1999 RO rating decision that denied service 
connection for residuals of a head injury and determined that 
the veteran's claim for service connection for a seizure 
disorder was not well grounded.  In February 2001, the Board 
remanded the case to the RO for additional development.  In a 
November 2001 decision, the RO denied service connection for 
residuals of a head injury and a seizure disorder.  
Thereafter, the case was returned to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  Residuals of a head injury existed prior to the veteran's 
entry into service as demonstrated by the report of his 
medical examination for induction into service.

2.  The pre-service residuals of a head injury underwent no 
increase in severity during active service or within the 
first post-service year.

3.  A seizure disorder was not present in service or 
demonstrated after service.


CONCLUSIONS OF LAW

1.  Residuals of a head injury existed prior to service and 
were not aggravated by active service.  38 U.S.C.A. §§ 1110, 
1111, 1153 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2001).

2.  A seizure disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claims for service connection for residuals of a 
head injury and a seizure disorder, and that the requirements 
of the VCAA have in effect been satisfied.

The veteran has been provided with examinations to determine 
the nature and extent of his disorders.  He and his 
representative have been provided with a statement of the 
case and supplemental statement of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claims, that essentially notify them of the evidence 
needed by the veteran to prevail on the claims.  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  In a letter dated in June 2001, the 
RO notified the veteran of the evidence needed to 
substantiate his claims and offered to assist him in 
obtaining any relevant evidence.  In March 2002 written 
argument, the representative essentially noted that the RO 
had satisfied the requirements of the VCAA, given the veteran 
the opportunity to submit additional evidence, and the case 
was ready for appellate consideration.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claims as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claims.  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

A.  Factual Background

The veteran had active service from July 8 to December 24, 
1969.

Service medical records reveal that the veteran underwent a 
pre-induction examination in May 1969.  He was found to have 
a depression of the skull on the right side.  A private 
medical report dated in May 1969 included with the service 
medical records notes that the veteran had suffered a head 
injury in June 1966 that resulted in a bony defect of the 
skull about the size of a quarter.  A private medical report 
of his hospitalization in June 1966, included with the 
service medical records, notes that he had been struck with a 
rock on the day of admission, had not lost consciousness, and 
complained of feeling dizzy.  He underwent elevation of the 
depressed skull.  He was placed on Phenobarbital and 
Dilantin.  On a report of medical history completed at the 
time of the veteran's pre-induction examination it was noted 
that the veteran had surgery to lift a depressed bone 
fragment; that he had no seizures, weakness, paralysis, and 
visual disturbances; and that he had occasional dizziness 
when overheated.

Service medical records reveal that the veteran was seen in 
July and August 1969 for complaints of dizziness.  A private 
medical report dated in September 1969 included with the 
service medical records notes that the veteran had been 
receiving psychiatric care for the past 6 years.  It was 
noted that he was mentally retarded with a full scale IQ 
(intelligence quotient) of 62, and that he had had frequent 
nervous breakdowns that had required several courses of 
electroshock therapy.  The service medical records reveal 
that the veteran was seen in October 1969 for pains in his 
head when wearing his helmet.  He was prescribed medication.

Service medical records reveal that the veteran underwent 
medical examination in November 1969 for separation from 
service.  In conjunction with this examination he was 
hospitalized for evaluation.  A history of a June 1966 head 
injury, being struck on the head by a rock, was noted.  There 
was no loss of consciousness at the time of the head injury, 
but the veteran reportedly felt dizzy.  X-rays at the time of 
the injury reportedly revealed a depressed skull fracture in 
the right frontal area.  The veteran underwent a craniotomy 
to relieve the cerebral compression; this left him with a 
bony deficit in his skull.  The deficit had never been 
surgically corrected.  The veteran gave a history of 
headaches since the head injury.  There was no history of 
neurological deficits.  The diagnosis was absence acquired, 
bony deficit of skull, 1 and 1/2 square inches, right frontal, 
secondary to blow on head in June 1966.  A medical board 
report dated in November 1969 shows that the veteran was 
found medically fit for service, but notes that he did not 
want to continue on active duty.  It was noted that he had an 
acquired absence bony deficit of the skull that existed prior 
to entry into service and was not aggravated by active duty. 
Service medical records reveal that the veteran was given an 
administrative discharge.  The service medical records do not 
show the presence of a seizure disorder.

VA and private medical records show that the veteran was 
treated and evaluated for various conditions from the mid-
1990's to 2001.  Those records do not reveal the presence of 
a seizure disorder.  The more salient medical reports related 
to the claims being considered in this appeal are discussed 
below.

The private medical reports show that the veteran was seen 
primarily for unrelated conditions.  A private medical report 
reveals that he was examined in August 1998 for housebound 
status or permanent need for regular aid and assistance.  He 
complained of dizziness, some loss of memory, and some 
problems with balance.  The diagnosis was chronic paranoid 
schizophrenia. 

The veteran underwent a VA psychiatric examination in 
December 1998.  The diagnosis was paranoid type 
schizophrenia.  The examiner saw nothing to suggest another 
psychological condition or anything that would be based on a 
neurogenic etiology.  The examiner opined that the veteran's 
condition and symptoms were not related to service.

A private medical report reveals that the veteran had a CT 
(computed tomography) scan of his head taken in September 
2001.  The impressions were small superior right parietal 
vertex craniotomy defect, area of encephalomalacia deep to 
the craniotomy defect in the anterior superior aspect of the 
right parietal lobe compatible with residual of previous head 
trauma and/or surgery, minimal mucosal thickening in the 
ethmoid sinuses anteriorly, and no other abnormality.

B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.  A preexisting injury or disease will be considered 
to have been aggravated by active service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  This 
includes medical facts and principles which may be considered 
to determine whether the increase is due to the natural 
progress of the condition.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a),(b).  A veteran seeking service connection by 
aggravation is not entitled to presumption of aggravation in 
service, where there was temporary worsening of symptoms, but 
the condition itself did not worsen.  Hunt v. Derwinski, 1 
Vet. App. 292, 296 (1991).

With regard to the provisions for establishing service 
connection of a disability based on aggravation noted above, 
due regard will be given the places, types, and circumstances 
of service, and particular consideration will be accorded 
combat duty and other hardships of service.  The development 
of symptomatic manifestations of a preexisting disease or 
injury during or proximately following action with the enemy 
or following status as a prisoner of war will establish 
aggravation of a disability.  38 C.F.R. § 3.306(b)(2).  The 
United States Court of Appeals for the Federal Circuit has 
held that service connection of a disability based on 
aggravation may be established for such veterans by symptoms 
indicative of a temporary increase in the severity of the 
preexisting condition as well as those indicative of a more 
permanent change in the condition.  Jensen v. Brown, 19 F.3d 
1413, 1416 (Fed. Cir. 1994); Davis v. Principi, 276 F. 3d, 
1341 (Fed. Cir. 2001).  The record does not show that the 
veteran was a prisoner of war in service.  Nor does the 
record reveal that he engaged in combat with the enemy during 
service.  Hence, the provisions noted in this paragraph are 
not for application in his case.

Specified diseases that develop a certain level of disability 
within a stated time after separation from service shall be 
considered to have been incurred in or aggravated by such 
service, notwithstanding that there is no record of evidence 
of such disease during the period of service.  38 U.S.C.A. 
Sec. 1112(a) (West 1991 & Supp. 2001); Splane v. West, 216 F. 
3d 1058 (Fed. Cir. 2000).

The service medical records show that the veteran underwent a 
medical examination in May 1969 for induction into service.  
At that time, he was found to have a depressed skull related 
to a head injury in 1966.  Hence, the evidence reveals that 
residuals of a head injury existed prior to his entry into 
service.

The service medical records shows that the veteran was 
treated for the preserve residuals of a head injury, 
including dizzy spells, but do not show that those residuals 
underwent an increase in severity during active service.  The 
service medical records note a history of dizzy spells since 
his head injury in 1966, including treatment with Dilantin.  
The report of his medical board evaluation in November 1969 
at the time of his separation concludes that the pre-service 
residuals of a head injury were not aggravated by active 
service.  That conclusion of the medical board is supported 
by the clinical findings in the service medical records, and 
no competent evidence has been submitted since then to refute 
that conclusion.  

Statements from the veteran are to the effect that his pre-
service residuals of a head injury were aggravated by active 
service, but his lay statements are not considered competent 
medical evidence because the record does not show that he has 
the education, training or experience to make medical 
diagnoses, opinions or statements.  66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(a)(1)); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The post-service medical records do not show that the 
residuals of the veteran's pre-service head injury increased 
in severity during the first post-service year.  Nor do the 
service or post-service medical records show the presence of 
a seizure disorder.

After consideration of all the evidence, the Board finds that 
the evidence shows the veteran had residuals of a head injury 
at the time of his entry into service and that those 
residuals underwent no increase in severity in service or 
within the first post-service year.  Nor do the service and 
post-service medical records show the presence of a seizure 
disorder.  Hence, the preponderance of the evidence is 
against the claims for service connection for residuals of a 
head injury and a seizure disorder, and those claims are 
denied.  The preponderance of the evidence is against the 
claims considered in this appeal.  The benefit of the doubt 
doctrine is not for application with regard to those claims 
because the preponderance of the evidence is against the 
claims.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Service connection for residuals of a head injury is denied.

Service connection for a seizure disorder is denied.


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

